HEDGES, Justice,
dissenting.
I respectfully dissent. I agree that the plaintiffs are required to exhaust their administrative remedies before the district court has subject matter jurisdiction over the controversy. What this court has done is to allow those parties to confer jurisdiction by agreement as to those parties who did not follow the grievance procedure (the “noncomplying plaintiffs”).
The majority believes that by stipulation with the Commission, the noncomplying plaintiffs bootstrapped themselves into district court because “[t]he City of Houston Fire Department agreed to have this case affect all members of the Fire Department who were similarly situated.” This agreement cannot and does not confer subject matter jurisdiction on the district court as to the non-complying plaintiffs. Parties cannot create subject matter jurisdiction where there is no statutory, common-law, or constitutional basis for it. See Texas Ass’n of Business v. Texas Air Control Bd., 852 S.W.2d 440, 478 (Tex.1993) (J. Gammage, dissenting). In this ease, as to the noncomplying parties, there was no such basis.
Nor do I believe that the complying plaintiffs are authorized to act as representatives or agents for the noncomplying plaintiffs. I know of only one avenue whereby a party or parties are authorized to act as representatives of a larger group of plaintiffs: class actions. See Tex.R.Civ.P. 42. Clearly, that procedure was not followed in this case.
If the Fire Department’s agreement was merely contractual, that is that it would treat the noncomplying plaintiffs in accordance with the disposition of the case brought by *737the complying plaintiffs, then fundamental jurisprudence is not offended. The noncomplying plaintiffs would have a contractual right to certain treatment, which they could enforce in a separate suit once the right matured. But the district court does not have subject matter jurisdiction to adjudicate the rights of the noncomplying plaintiffs in this lawsuit.
Nor am I persuaded that the fact that no party challenged the finding of fact is at all relevant. If there is no subject matter jurisdiction, the issue can be raised at any time, with or without objection. See Texas Ass’n of Business, 852 S.W.2d at 445.